 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:96-cr-05272-DAD-1
12                       Plaintiff,
13            v.                                        ORDER DENYING DEFENDANT’S
                                                        MOTION TO VACATE, SET ASIDE, OR
14    RONALD CASTANON,                                  CORRECT HIS SENTENCE UNDER 28
                                                        U.S.C. § 2255
15                       Defendant.
                                                        (Doc. No. 104)
16

17

18           This matter is before the court on defendant’s motion to vacate, set aside, or correct his

19   sentence under 28 U.S.C. § 2255. (Doc. No. 104.) Having considered the parties’ briefing, and

20   for the reasons that follow, defendant’s motion will be denied.

21                                            BACKGROUND

22           On October 10, 1996, defendant was indicted in the United States District Court for the

23   Eastern District of California. (Doc. No. 1.) On June 9, 1997, defendant pleaded guilty to

24   conspiracy to distribute methamphetamine and cocaine base with a prior drug trafficking

25   conviction, in violation of 21 U.S.C. § 841(a)(1). (Doc. No. 104 at 51.) Defendant was sentenced

26   to 262 months in prison with a 120-month term of supervised release to follow. (Id. at 52, 53.)

27   Defendant filed the pending § 2255 motion on February 21, 2017. (Doc. No. 104.)

28   /////
                                                        1
 1                                          LEGAL STANDARD

 2          A federal prisoner making a collateral attack against the validity of his or her conviction

 3   or sentence must do so by way of a motion to vacate, set aside, or correct the sentence pursuant to

 4   28 U.S.C. § 2255, filed in the court which imposed the sentence. United States v. Monreal, 301

 5   F.3d 1127, 1130 (9th Cir. 2002). Under § 2255, the federal sentencing court may grant relief if it

 6   concludes that a prisoner in custody was sentenced in violation of the Constitution or laws of the

 7   United States. Davis v. United States, 417 U.S. 333, 344–45 (1974); United States v. Barron, 172

 8   F.3d 1153, 1157 (9th Cir. 1999). To warrant relief, a petitioner must demonstrate the existence of

 9   an error of constitutional magnitude which had a substantial and injurious effect or influence on

10   the guilty plea or the jury’s verdict. See Brecht v. Abrahamson, 507 U.S. 619, 637 (1993); see

11   also United States v. Montalvo, 331 F.3d 1052, 1058 (9th Cir. 2003) (“We hold now that Brecht’s

12   harmless error standard applies to habeas cases under section 2255, just as it does to those under

13   section 2254.”). Relief is warranted only where a petitioner has shown “a fundamental defect

14   which inherently results in a complete miscarriage of justice.” Davis, 417 U.S. at 346; see also

15   United States v. Gianelli, 543 F.3d 1178, 1184 (9th Cir. 2008).

16                                             DISCUSSION

17          Defendant contends that in light of the decision Johnson v. United States, ___ U.S. ___,

18   135 S. Ct. 2551 (2015), assault with a deadly weapon under California Penal Code § 245(a)(1) is

19   not a crime of violence under § 4B1.1 of the United States Sentencing Guidelines (“U.S.S.G.”).

20   (Doc. No. 104 at 33.) As such, defendant argues that his classification as a Career Offender at the
21   time of his sentencing, and the resulting upward adjustment in his offense level under the U.S.

22   Sentencing Guidelines, was unlawful. Before turning to the merits of this claim, however, the

23   court first addresses the government’s argument that defendant’s claim has been mooted by his

24   release from prison. (Doc. No. 109.)

25          “A case becomes moot when it no longer satisfies the case-or-controversy requirement of

26   Article III, section 2, of the Constitution.” United States v. Verdin, 243 F.3d 1174, 1177 (9th Cir.
27   2001) (citing Spencer v. Kemna, 523 U.S. 1, 7 (1998)). This requires that the plaintiff “continue

28   to have a personal stake in the outcome of the lawsuit,” such that the plaintiff “must have
                                                       2
 1   suffered, or be threatened with, an actual injury traceable to the defendant and likely to be

 2   redressed by a favorable judicial opinion.” Id.

 3          Incarcerated convicts seeking to challenge the validity of their conviction satisfy the case-

 4   or-controversy requirement because the incarceration “constitutes a concrete injury, caused by the

 5   conviction and redressable by invalidation of the conviction.” Spencer, 523 U.S. at 7. However,

 6   as the government points out, defendant Castanon is no longer incarcerated. Because “[n]o

 7   reduction of a sentence of imprisonment already served is possible,” the government contends

 8   that a decision in defendant’s favor would not redress any injury to him. (Doc. No. 109 at 1.)

 9          Although the government is correct that defendant has served the prison sentence imposed

10   against him in this case, it does not necessarily follow that this motion has been rendered moot.

11   In addition to receiving a sentence of 262 months imprisonment, defendant’s sentence included a

12   120–month term of supervised release to follow. (Doc. No. 104 at 53.) According to the

13   government, defendant was released from prison on December 2, 2016. (Doc. No. 109.)

14   Assuming his supervised release commenced on that date, defendant is currently on supervised

15   release and will remain so until December 2, 2026, according to the terms of the judgment

16   entered against him in this case. In filing the motion pending before the court, defendant seeks a

17   reduction in his adjusted offense level, which could result in the imposition of a lesser sentence

18   under the Guidelines. (See Doc. No. 104 at 31.) Specifically, if defendant is successful “in

19   decreasing his total offense level, he could be resentenced to a shorter period of supervised

20   release.” Verdin, 243 F.3d at 1179; accord United States v. Ballard, 462 Fed. App’x 715, 716
21   (9th Cir. 2011) (citing Verdin, 243 F.3d at 1178) (“Contrary to the government’s contention,

22   [defendant’s] release from custody [. . . ] does not render this appeal moot because he remains on

23   supervised release.”); United States v. Minks, 406 Fed. App’x 116, 117 n.1 (9th Cir. 2010)

24   (same).1 Because there exists the possibility that defendant’s sentence could be reduced if relief

25   were to be granted and because defendant is presently serving a portion of that sentence, the court

26   finds that this case has not been rendered moot by his release from prison.
27
     1
      Citation to these unpublished Ninth Circuit opinions is appropriate pursuant to Ninth Circuit
28   Rule 36–3(b).
                                                     3
 1             The court next considers whether defendant’s motion is timely. Generally, motions under

 2   § 2255 must be filed within one year of the date on which the judgment of conviction becomes

 3   final. 28 U.S.C. § 2255(f)(1). Defendant was convicted in 1997, so that one-year period in which

 4   to seek relief has long since passed. However, § 2255(f)(3) provides an exception to this rule and

 5   permits individuals to file § 2255 motions up to one year after “the date on which the right

 6   asserted was initially recognized by the Supreme Court, if that right has been newly recognized

 7   by the Supreme Court and made retroactively applicable to cases on collateral review.”

 8   Defendant argues that the Supreme Court’s decision in Johnson recognized the right he seeks

 9   now to assert and that the decision retroactively applies to cases on collateral review, because of

10   which his § 2255 motion is timely. (Doc. No. 38 at 19.)

11             In Johnson, the petitioner challenged the legality of a mandatory sentencing enhancement

12   under § 924(e)(2)(B) of the Armed Career Criminal Act (the “ACCA”). Under the ACCA, a

13   defendant convicted of being a felon in possession of a firearm faces more severe punishment if

14   he has three or more previous convictions for a “violent felony,” therein defined as any felony

15   that “involves conduct that presents a serious potential risk of physical injury to another.”

16   Johnson, 135 S. Ct. at 2555 (quoting 18 U.S.C. § 924(e)(2)(B)). The Court found that a

17   mandatory sentencing enhancement for conduct that “presents a serious potential risk of physical

18   injury to another”—the residual clause of the ACCA—violated due process. Id. at 2557. The

19   Court reasoned that such language failed to “give ordinary people fair notice of the conduct it

20   punish[ed],” and was therefore unconstitutionally vague. Id. at 2556. The Supreme Court
21   subsequently ruled that the decision in Johnson announced a new substantive rule which has

22   retroactive effect on collateral review. Welch v. United States, ___ U.S. ___, 136 S. Ct. 1257

23   (2016).

24             In pleading guilty to conspiracy to distribute methamphetamine and cocaine base on

25   March 24, 1997, defendant stipulated that he was a career offender under § 4B1.1 of the United

26   States Sentencing Guidelines. (See Doc. No. 97.) That provision, as it existed at the time of
27   defendant’s entry of plea and sentencing provided for an upward adjustment in the applicable

28   offense level if (1) the defendant was at least 18 years old at the time the offense in question was
                                                        4
 1   committed, (2) the instant offense was a felony that was either a “crime of violence” or a

 2   “controlled substance offense,” and (3) the defendant had at least two prior felony convictions of

 3   either a “crime of violence or a “controlled substance offense.” U.S.S.G. § 4B1.1 (1997).

 4   Section 4B1.2 of the Guidelines defined the term “crime of violence” in two different ways. The

 5   first, known as the force clause, stated that a crime of violence was any offense under federal or

 6   state law punishable by imprisonment for a term exceeding one year that “has as an element the

 7   use, attempted use, or threatened use of physical force against the person of another.” Id.

 8   § 4B1.2(a)(1). The second provision, known as the residual clause, stated that a crime of violence

 9   was any offense under federal or state law punishable by imprisonment for a term exceeding one

10   year that “is burglary of a dwelling, arson, or extortion, involves the use of explosives, or

11   otherwise involves conduct that presents a serious potential risk of physical injury to another.”

12   Id. § 4B1.2(a)(2). This latter language contained in the 1997 version of U.S.S.G. § 4B1.1 is

13   identical to the language found to be unconstitutionally vague by the Supreme Court in Johnson.

14           Roughly three weeks after defendant’s § 2255 motion was filed in this case, the Supreme

15   Court issued its opinion in Beckles v. United States, ___ U.S. ___, 137 S. Ct. 886 (2017). In that

16   case, as in this one, the defendant had received a sentence based upon an upward adjustment in

17   his offense level for being a Career Offender under U.S.S.G. § 4B1.1. The defendant argued that

18   under a straightforward application of Johnson, his sentence was unlawful because he received a

19   sentencing enhancement by virtue of the same language that the court in Johnson found to be

20   unconstitutionally vague. See id. at 891–92. The Supreme Court disagreed. The Court in
21   Beckles pointed out that Johnson arose in the context of a statute fixing permissible sentences, in

22   that case requiring courts to impose a minimum 15–year term of imprisonment. Id. at 892 (“The

23   ACCA’s residual clause, where applicable, required sentencing courts to increase a defendant’s

24   prison term from a statutory maximum of 10 years to a minimum of 15 years.”) (emphasis

25   added). The defendant in Beckles, by contrast, received his sentence under the Guidelines which,

26   at the time of defendant’s sentencing, were advisory, not mandatory. Id. at 892; see also United
27   States v. Booker, 543 U.S. 220 (2005). The Supreme Court concluded that because the post-

28   /////
                                                        5
 1   Booker Guidelines “merely guide the district courts’ discretion, the Guidelines are not amenable

 2   to a vagueness challenge.” Beckles, 137 S. Ct. at 894.

 3          In light of this intervening authority, the undersigned granted defendant’s counsel

 4   additional time to address the application of the decision in Beckles to the instant motion. (Doc.

 5   No. 106.) Defendant’s supplemental briefing correctly pointed out that this case is distinct from

 6   Beckles in one respect: whereas the defendant in Beckles was sentenced after the Supreme

 7   Court’s decision in Booker, the defendant in this case was sentenced prior to Booker, at which

 8   time the Sentencing Guidelines were still mandatory. Defendant therefore argues that “Beckles

 9   has no bearing on Mr. Castanon’s § 2255 motion.” (Doc. No. 108 at 2.)

10          The question is whether the right announced in Johnson and given retroactive effect on

11   collateral review in Welch is applicable to individuals who, like the defendant here, were

12   sentenced prior to the decision in Booker and whose sentencing guideline calculation involved

13   application of § 4B1.2 of the Guidelines. If so, defendant’s motion is timely under § 2255(f)(3)

14   despite being filed more than one year after defendant’s conviction became final. The Supreme

15   Court in Beckles declined to resolve this very issue. See Beckles, 137 S. Ct. at 903 n.4

16   (Sotomayor, J., concurring) (“The Court’s adherence to the formalistic distinction between

17   mandatory and advisory rules at least leaves open the question whether defendants sentenced to

18   terms of imprisonment before our decision in Booker . . . may mount vagueness attacks on their

19   sentences.”).

20          However, in the wake of Beckles the Ninth Circuit has addressed this issue, concluding
21   that “Johnson did not recognize a new right applicable to the mandatory Sentencing Guidelines

22   on collateral review.” United States v. Blackstone, 903 F.3d 1020, 1028 (9th Cir. 2018). In

23   reaching this conclusion, the court relied in part on Justice Sotomayor’s concurring opinion in

24   Beckles in which it was noted that the question of whether a pre-Booker Guidelines sentence is

25   susceptible to a vagueness challenge remains unresolved by the Supreme Court. See id. at 1027.

26   The Ninth Circuit in Blackstone agreed with the Sixth Circuit’s observation that if the question
27   remains open, it cannot be said that the right has been “recognized by the Supreme Court” for

28   purposes of § 2255(f)(3). Id. (quoting Raybon v. United States, 867 F.3d 625, 630 (6th Cir. 2017)
                                                       6
 1   (“Because it is an open question, it is not a ‘right’ that ‘has been newly recognized by the

 2   Supreme Court’ let alone one that was ‘made retroactively applicable to cases on collateral

 3   review.’”), cert. denied, ___U.S.___, 138 S. Ct. 2661 (2018)). The majority of the federal

 4   appellate courts to address this issue have reached the same conclusion reached by the Ninth

 5   Circuit in Blackstone. See United States v. Pullen, 913 F.3d 1270, 1284 (10th Cir. 2019) (“We

 6   conclude Johnson did not create a new rule of constitutional law applicable to the mandatory

 7   Guidelines[.]”); Russo v. United States, 902 F.3d 880, 882–84 (8th Cir. 2018) (same); United

 8   States v. Green, 898 F.3d 315, 319–23 (3d Cir. 2018) (same); United States v. Greer, 881 F.3d

 9   1241, 1247 (10th Cir.) (same), cert. denied, ___ U.S. ___, 139 S. Ct. 374 (2018); United States v.

10   Brown, 868 F.3d 297, 303 (4th Cir. 2017) (same), cert. denied, ___ U.S. ___, 139 S. Ct. 14

11   (2018); Raybon, 867 F.3d at 630 (same). But see D’Antoni v. United States, 916 F.3d 658, 659,

12   663–64 (7th Cir. 2019); Cross v. United States, 892 F.3d 288, 294, 307 (7th Cir. 2018) (holding

13   Johnson created new rule applicable to all vague, mandatory residual clauses that enhance

14   punishment such that § 2255 relief from sentence imposed under mandatory Guidelines scheme

15   was proper).

16          In any event, this court is bound by the Ninth Circuit’s decision in Blackstone. Because

17   the Supreme Court has not yet recognized the right defendant asserts in seeking relief under

18   § 2255, his motion is untimely. Accordingly, defendant’s motion to vacate, set aside, or correct

19   his sentence under 28 U.S.C. § 2255 (Doc. No. 104) is denied.

20   IT IS SO ORDERED.
21
        Dated:      April 30, 2019
22                                                      UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                       7
